DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 02/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 11,110,453, has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Withdrawn Rejections
The nonstatutory double patenting rejection of claims 1, 5, 6 and 7.
The 35 U.S.C. § 102(a)(1) rejection of claims 1, 2 and 4.
The 35 U.S.C. § 103 rejection of claims 3, 5 and 6.
Election/Restrictions
Claim 1 is allowable. The restriction requirement among groups I, II and III, as set forth in the Office action mailed on 06/17/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/17/2021 is fully withdrawn. Claims 10 and 12-14, directed to a microfluidic nucleic acid testing device (claims 10 and 12-13) and a second microfluidic device (claim 14) are no longer withdrawn from consideration because the claim(s) require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gary Oakeson on 02/22/2022.
The application has been amended as follows: 
14. (Withdrawn - Currently Amended) A microfluidic device, comprising:
a first covered fluid feed slot including a first fluid feed hole for filling a fluid into the first covered fluid feed slot, the first fluid feed hole having a smaller area than the first covered fluid feed slot:
a second covered fluid feed slot oriented parallel to the first covered fluid feed slot, the second covered fluid feed slot including a second fluid feed hole for filling a fluid into the second covered fluid feed slot, the second fluid feed hole having a smaller area than the second covered fluid feed slot;
a first series of microfluidic channel bundles connecting to the first covered fluid feed slot; and

wherein the first series of microfluidic channel bundles are formed adjacent to the second series of microfluidic channel bundles but not in fluid communication with the second series of microfluidic channel bundles, wherein the first series of microfluidic channel bundles and the second series of microfluidic channel bundles each comprise a plurality of microfluidic channels connected to a vent chamber through capillary breaks, wherein the capillary breaks comprise tapered portions and narrowed openings with a smaller width than a width of the microfluidic channels, and wherein the vent chamber is in fluid communication with a vent port to vent gas from the vent chamber, wherein the vent port is located a distance away from the capillary breaks such that fluid in the capillary breaks does not escape through the vent port.
Allowable Subject Matter
Claims 1-6, 8-10, 12-14 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claim 1 and any claim dependent therefrom, the prior art of record does not disclose in the claimed environment or scope of claim a microfluidic device, comprising: first and second vent chambers in fluid communication with a first and second microfluidic channel through first and second capillary breaks, wherein the first and second capillary breaks comprise tapered portions and a narrowed openings with a smaller width than a width of the microfluidic channels; and first and second vent ports to vent gas from the first and second vent chambers, wherein the first and second vent ports are located a distance away from the first and second capillary breaks such that fluid in the capillary break does not escape through the first and second vent ports as 
With respect to independent claim 10 and any claim dependent therefrom, the prior art of record does not disclose in the claimed environment or scope of claim a microfluidic nucleic acid testing device, comprising: first and second vent chambers in fluid communication with a first and second microfluidic channel through first and second capillary breaks, wherein the first and second capillary breaks comprise tapered portions and a narrowed openings with a smaller width than a width of the microfluidic channels; and first and second vent ports to vent gas from the first and second vent chambers, wherein the first and second vent ports are located a distance away from the first and second capillary breaks such that fluid in the capillary break does not escape through the first and second vent ports as claimed. The Srivastava reference is believed to represent the closet prior art for the reasons expressed in previous office actions. However, Srivastava does not require a first and second capillary break, wherein the first and second capillary break comprise tapered portions and narrowed openings with a smaller width than a width of the microfluidic channels; and first and second vent ports to vent gas from the first and second vent chambers, wherein the first and second vent ports are located a distance away from the first and second capillary breaks as required by claim 10.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Examiner, Art Unit 1796